*209MEMORANDUM **
Dennis Broker and Delores Neal appeal pro se from the district court’s judgment after a bench trial in their 42 U.S.C. § 1983 action alleging that Pima County-Sheriffs deputies and child protective services caseworkers violated their Fourth and Fourteenth Amendment rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for clear error findings of fact entered after a bench trial. Saltarelli v. Bob Baker Group Med. Trust, 35 F.3d 382, 384 (9th Cir.1994). We affirm.
We do not consider appellants’ contention that the district court erred by granting judgment to the defendants on appellants’ Fourth and Fourteenth Amendment claims, because the appellants did not include a trial transcript in the record on appeal. See 9th Cir. R. 10-3.1; Portland Feminist Women’s Health Ctr. v. Advocates for Life, Inc., 877 F.2d 787, 789 (9th Cir.1989) (“When an appellant fails to supply a transcript of a district court proceeding, we may ... refuse to consider the appellant’s argument.”).
The district court properly granted summary judgment on appellants’ claim against the state defendants relating to the initiation and pursuit of child removal proceedings because state defendants are absolutely immune when carrying out their quasi-judicial responsibilities. See Meyers v. Contra Costa County Dep’t of Soc. Seros., 812 F.2d 1154, 1157 (9th Cir.1987) (“[Sjocial workers are entitled to absolute immunity in performing quasi-prosecutorial functions connected with the initiation and pursuit of child dependency proceedings.”).
Appellants’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.